By the act of November session, 1773, c. 26. bills of ( credit were directed to be issued and loaned to the inhabitants, and that the bonds which should be taken by the commissioners for the sums of money loaned, should be a lien upon, and bind, the real estates of the obligors and their securities; and if the security paid the debt, the bond was to be assigned to the security; and if any real estate bound as aforesaid, should, by will or by deed,, executed by the obligor, be devised or conveyed, the heirs, devisees, &c. should be entitled, upon payment of the debt, to an assignment.

The Court

gave judgment, on the case stated, for the defendant.